DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 and 02/26/2021 are in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 11/17/2020. Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or no obviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-5, 10-11 and 15-19 are rejected under 35 U.S.C. 103 as being un-patentable over Li et al Patent Application No. :( US 2017/0238180 A1) hereinafter referred as Li, in view of Park et al   Patent Application No. :( US 2020/0329524 A1) hereinafter referred as Park. 
	 For claim 1, Li teaches a method, comprising: storing the CAG information list of the CAG information list IE in a non-volatile memory (paragraph [0034], lines 1-7); and selecting a cell in a public land mobile network (PLMN) based on the CAG information list stored in the non-volatile memory (paragraphs [0016],  [0025]-[0027], lines 1-5).  Li disclose all the subject matter of the claimed invention with the exemption of receiving, at a user equipment (UE), a configuration update command message including a closed access group (CAG) information list information element (IE) containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp as recited in claim 1.
Park from the same or analogous art teaches the receiving, at a user equipment (UE), a configuration update command message including a closed access group (CAG) information list information element (IE) containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving, at a user equipment (UE), a configuration update command message including a  Park into the femtocell subscriber authentication method of Li.   
The receiving, at a user equipment (UE), a configuration update command message including a closed access group (CAG) information list information element (IE) containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp can be modify/implemented by combining the receiving, at a user equipment (UE), a configuration update command message including a closed access group (CAG) information list information element (IE) containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp with the device. This process is implemented as a hardware solution or as firmware solutions of Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the receiving at a user equipment (UE) the configuration update command message including a closed access group (CAG) information list information element (IE) containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp helping the method/device to select the devices that could be connected  according to the list, It will give better and faster communication becoming efficient and reliable.
For claim 2, Li teaches the method, wherein the method further comprises: setting the CAG only indication of the CAG information list to a first value when the CAG information list stored in the non-volatile memory does not contain any CAG identifier (paragraph [0022], lines 1-4) and (paragraph [0051], lines 1-15). Li disclose all the subject matter of the claimed invention with the exemption of the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as recited in claim 2.
Park from the same or analogous art teaches the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as taught by Park into the femtocell subscriber authentication method of Li.   
Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the CAG information list contains a CAG indicating that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list helping the method/device to select the devices that could be connected according to the list, It will give better and faster communication becoming efficient and reliable.
For claim 3, Li teaches the method, the method further comprises: setting the CAG only indication of the CAG information list to a second value; and selecting a normal cell associated with the selected PLMN when the CAG information list stored in the non-volatile memory does not contain any CAG identifier for the PLMN (paragraph [0067]-[0068], lines 1-2). Li disclose all the subject matter of the claimed invention with the exemption of the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as recited in claim 3.
Park from the same or analogous art teaches the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as taught by Park into the femtocell subscriber authentication method of Li.   
The CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list can be modify/implemented by combining the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list with the device. This process is implemented as a hardware solution or as firmware solutions of Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the CAG information list contains a CAG indicating that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG 
For claim 4,  Li teaches the method, further comprising: receiving from a CAG cell a cause value that indicates that the UE is not authorized to camp on the CAG cell (paragraph [0016], lines 1-11), the CAG cell associated with a CAG identifier contained in the CAG information list stored in the non-volatile memory (paragraph [0055], lines 1-2); and deleting the CAG identifier contained in the CAG information list stored in the non- volatile memory (paragraph [0078], lines 1-8). 
For claim 5, Li teaches the method, wherein the non-volatile memory is installed in the UE (paragraph [0034], lines 1-7). 
For claim 10. A method, comprising:
 transmitting, by a UE, a registration request message indicating that the UE supports CAG (paragraph [0023], lines 1-6); 
storing the CAG information list of the CAG information list IE in a non-volatile memory (paragraph [0034], lines 1-7); and 
selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory (paragraphs [0016], [0025]-[0027], lines 1-5).  Li  disclose all the subject matter of the claimed invention with the exemption of receiving a registration accept message including a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp as recited in claim 10.
Park from the same or analogous art teaches the receiving a registration accept message including a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving a registration accept message including a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp as taught by Park into the femtocell subscriber authentication method of Li.   
The receiving a registration accept message including a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp can be modify/implemented by combining the receiving a registration accept message including a CAG information list IE containing a CAG information list that is configured Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the receiving a registration accept message including a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp helping the method/device to select the devices that could be connected  according to the list, It will give better and faster communication becoming efficient and reliable.
For claim 11, Li teaches the method, wherein the non-volatile memory is installed in the UE (paragraph [0034], lines 1-7).
For claim 15, Li teaches the method, wherein the non-volatile memory is installed in a USIM inserted into the UE (paragraph [0034], lines 1-7). 
For claim 16, Li teaches the method, wherein the method further comprises: setting the CAG only indication of the CAG information list to a first value when the CAG information list stored in the non-volatile memory does not contain any CAG identifier (paragraph [0022], lines 1-4) and (paragraph [0051], lines 1-15). Li disclose all the subject matter of the claimed invention with the exemption of the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as recited in claim 16.
Park from the same or analogous art teaches the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as taught by Park into the femtocell subscriber authentication method of Li.   
The CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list can be modify/implemented by combining the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list with the device. This process is implemented as a hardware solution or as firmware solutions of Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the CAG information list contains a CAG 
For claim 17, Li teaches the method, wherein the method further comprises: setting the CAG only indication of the CAG information list to a second value; and selecting a normal cell associated with the selected PLMN when the CAG information list stored in the non-volatile memory does not contain any CAG identifier (paragraph [0067]-[0068], lines 1-2). Li disclose all the subject matter of the claimed invention with the exemption of the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as recited in claim 17.
Park from the same or analogous art teaches the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as taught by Park into the femtocell subscriber authentication method of Li.   
The CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list can be modify/implemented by combining the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list with the device. This process is implemented as a hardware solution or as firmware solutions of Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the CAG information list contains a CAG indicating that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list helping the method/device to select the devices that could be connected according to the list, It will give better and faster communication becoming efficient and reliable.
For claim 18,  Li teaches the method, further comprising:  18MediaTek Customer No.: 138220 MediaTek Docket No.: MTKI-20-0072US Oblon Docket No.: 528852US receiving from a CAG cell a cause value that indicates that the UE is not authorized to camp on the CAG cell (paragraph [0055], lines 1-2), the CAG cell associated with a CAG identifier contained in the CAG information list stored in the non-volatile memory (paragraph [0055], lines 1-2); and deleting the (paragraph [0078], lines 1-8). 
For claim 19, Li teaches an apparatus, comprising: 
a non-volatile memory; 
Transmitting circuitry configured to transmitting a configuration update complete message and a registration request message that indicates that the apparatus supports CAG (paragraph [0023], lines 1-6);
processing circuitry configured to store the CAG information list of the CAG information list IE in the non-volatile memory (paragraph [0034], lines 1-7), and select a cell in a PLMN based on the CAG information list stored in the non-volatile memory (paragraphs [0016],  [0025]-[0027], lines 1-5).  Li disclose all the subject matter of the claimed invention with the exemption of receiving circuitry configured to receive a configuration update command message and a registration accept message, each of which includes a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp as recited in claim 19.
Park from the same or analogous art teaches the receiving circuitry configured to receive a configuration update command message and a registration accept message list (paragraph [0174], lines 3-11), each of which includes a CAG information list IE containing a CAG information that is configured to list CAG identifiers of cells on which the UE is allowed to camp (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the receiving circuitry configured to receive a configuration update command message and a registration accept message, each of which includes a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp as taught by Park into the femtocell subscriber authentication method of Li.   
The receiving circuitry configured to receive a configuration update command message and a registration accept message, each of which includes a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp can be modify/implemented by combining the receiving circuitry configured to receive a configuration update command message and a registration accept message, each of which includes a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp with the device. This process is Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the configuration update command message and a registration accept message, each of which includes a CAG information list IE containing a CAG information list that is configured to list CAG identifiers of cells on which the UE is allowed to camp helping the method/device to select the devices that could be connected according to the list, It will give better and faster communication becoming efficient and reliable.
For claim 20, Li teaches the apparatus 20. The apparatus of claim 19, wherein the processing circuitry, when the CAG information list stored in the non-volatile memory does not contain any CAG identifier, is further configured to: set the CAG only indication of the CAG information list to a first value (paragraph [0022], lines 1-4) and (paragraph [0051], lines 1-15); or set the CAG only indication of the CAG information list to a second value and select a normal cell within the selected PLMN (paragraph [0067]-[0068], lines 1-2). Li disclose all the subject matter of the claimed invention with the exemption of the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as recited in claim 2.
Park from the same or analogous art teaches the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list (paragraph [0169], lines 1-16). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list as taught by Park into the femtocell subscriber authentication method of Li.   
The CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list can be modify/implemented by combining the CAG information list contains a CAG only indication that indicates that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG information list with the device. This process is implemented as a hardware solution or as firmware solutions of Park into the femtocell subscriber authentication method of Li.  As disclosed in Park, the motivation   for the combination would be to use the CAG information list contains a CAG indicating that the UE is allowed to camp on the cells having the CAG identifiers listed in the CAG .
Claims 6, 9 and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Li et al Patent Application No. :( US 2017/0238180 A1) hereinafter referred as Li, in view of Park et al   Patent Application No. :( US 2020/0329524 A1) hereinafter referred as Park, in further view of Wirtanen et al   Patent Application No. :( US 2011/0212724 A1) hereinafter referred as Wirtanen.
For claim 6, Li  disclose all the subject matter of the claimed invention with the exemption of the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE as recited in claim 6.
Wirtanen from the same or analogous art teaches the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE (paragraph [0045], lines 1-6).  ). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE as taught by Wirtanen into the femtocell subscriber authentication method of Li .   
The deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE can be modify/implemented by combining the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE with the device. This process is implemented as a hardware solution or as firmware solutions of Wirtanen into the femtocell subscriber authentication method of Li.  As disclosed in Wirtanen, the motivation   for the combination would be to use the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE helping the device to create more available space to manage the resources in the subscriber module.
For claim 9, Li disclose all the subject matter of the claimed invention with the exemption of the non-volatile memory is installed in a USIM inserted into the UE as recited in claim 9.
Wirtanen from the same or analogous art teaches the non-volatile memory is installed in a USIM inserted into the UE (paragraph [0037], lines 7-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the non-volatile memory is installed in a USIM inserted into the UE as taught by Wirtanen into the femtocell subscriber authentication method of Li.   
Wirtanen into the femtocell subscriber authentication method of Li.  As disclosed in Wirtanen, the motivation   for the combination would be to use the non-volatile memory is installed in a USIM inserted into the UE where the data or information is not lost within the memory even power is shut-down.  All such information that needs to be stored for an extended amount of time is stored in non-volatile memory helping to access and manage the information becoming the method more efficient and reliable.
For claim 12, Li  disclose all the subject matter of the claimed invention with the exemption of the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE as recited in claim 12.
Wirtanen from the same or analogous art teaches the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE (paragraph [0045], lines 1-6).  ). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE as taught by Wirtanen into the femtocell subscriber authentication method of Li .   
The deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE can be modify/implemented by combining the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE with the device. This process is implemented as a hardware solution or as firmware solutions of Wirtanen into the femtocell subscriber authentication method of Li.  .  As disclosed in Wirtanen, the motivation   for the combination would be to use the deleting the CAG information list stored in the non-volatile memory when a universal subscriber identity module (USIM) is removed from the UE helping the device to create more available space to manage the resources in the subscriber module.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Li et al Patent Application No. :( US 2017/0238180 A1) hereinafter referred as Li, in view of Park et al   Patent Application No. :( US 2020/0329524 A1) hereinafter referred as Park, in further view of Chun et al   Patent Application No. :( US 2020/0245235 A1) hereinafter referred as Chun.
7 and 13, Li disclose all the subject matter of the claimed invention with the exemption of the selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory comprises selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory when a subscription permanent identifier (SUPI) provisioned from a USIM inserted into the UE matches a SUPI stored in the non-volatile memory as recited in claim 7 and 13.
Chun from the same or analogous art teaches the selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory comprises selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory when a subscription permanent identifier (SUPI) provisioned from a USIM inserted into the UE matches a SUPI stored in the non-volatile memory (paragraph [0389]-[0390], lines 1-4 Chun).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the  selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory comprises selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory when a subscription permanent identifier (SUPI) provisioned from a USIM inserted into the UE matches a SUPI stored in the non-volatile memory as taught by Chun into the femtocell subscriber authentication method of Li .   
The  selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory comprises selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory when a subscription permanent identifier (SUPI) provisioned from a USIM inserted into the UE matches a SUPI stored in the non-volatile memory can be modify/implemented by combining the selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory comprises selecting a cell in a PLMN based on the CAG information list stored in the non-volatile memory when a subscription permanent identifier (SUPI) provisioned from a USIM inserted into the UE matches a SUPI stored in the non-volatile memory with the device. This process is implemented as a hardware solution or as firmware solutions of Chun into the femtocell subscriber authentication method of Li.  As disclosed in Chun, the motivation for the combination would be to use the use the selection of a cell in a PLMN  stored in the non-volatile memory including the subscription permanent identifier provisioned from a USIM inserted into the UE matches a SUPI that will help the device to access the information faster and efficiently.
Allowable Subject Matter
Claims 8 and 14 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642